       Case 1:20-mj-00252 Document 3 Filed 10/08/20 Page 1 of 1 PageID #: 18



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                        )
                                                 )
                 Plaintiff                       )
                                                 )
            v.                                   )       Criminal Action No. 20-mj-252
                                                 )
BARRY CROFT,                                     )
                                                 )
                 Defendant.                      )


        MOTION AND ORDER TO UNSEAL CRIMINAL COMPLAINT AND FILE

     The United States of America, by and through its attorneys, David C. Weiss, United States

Attorney for the District of Delaware, and Adrienne Dedjinou and Ruth Mandelbaum, Assistant

United States Attorneys for the District of Delaware, moves that the Criminal Complaint and file in

this case be unsealed.

                                                         Respectfully submitted,


                                                         DAVID C. WEISS,
                                                         United States Attorney



                                                 By: /s/ Ruth Mandelbaum
                                                       Adrienne Dedjinou
                                                       Ruth Mandelbaum
                                                       Assistant United States Attorneys
Dated: October 8, 2020


     AND NOW, to wit, this 8th        day of   October           , 2020, upon the foregoing Motion,

IT IS HEREBY ORDERED that the Criminal Complaint and file in the above-captioned case be

unsealed.



                                                         __________________________
                                                         United States Magistrate Judge
